 INTERNATIONAL KITCHENS79CharlesT. Joyce,d/b/a International KitchensandHotel,Motel & Restaurant Employees and Bartend-ers Union Local 694,AFL-CIO,Petitioner. Case31-RC-1395March 18, 1971DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directoron May 20, 1970, an election by secret ballot wasconducted among the employees in the stipulated uniton June 1, 1970, under the direction and supervisionof the Regional Director for Region 31. Subsequent tothe election, and based upon objections to conductaffecting the results of the election timely filed by thePetitioner, the above parties executed an agreementapproved by the Regional Director on August 21,1970, which,inter alia,waived any right to a hearing, areport, or a decision; provided for setting aside theJune 1 election on the basis of certain of theobjections; and provided that a rerun election shouldbe held.Pursuant to this agreement and the earlier stipula-tion incorporated therein, a rerun election wasconducted on November 24, 1970. The parties werefurnished a tally of ballots which showed that ofapproximately 25 eligible voters, 22 cast ballots, ofwhich 13 were for, and 9 were against, the Petitioner.On December 2, 1970, the Employer filed with theRegionalDirector a letter protesting the election.Although the Employer's letter did not purport to beobjections to the conduct of the election or conductaffecting the results of the election and did notconform with the requirements of Section 102.69 oftheNational Labor Relations Board's Rules andRegulations, Series 8, as amended, the RegionalDirector duly considered the protest filed by theEmployer.On December 11, 1970, the Regional Directorissued a Report on Objections, in which he recom-mended that the Employer's protest be overruled andthat a Certification of Representative be issued. TheEmployer filed timely exceptions to the RegionalDirector's report.IWe agree with the Regional Director that the Employer cannot, absentan offer of newly discovered or previously unavailable evidence, avoid itsstipulation that it and Ice Capades,Inc., are a single employer which meetsthe Board'sdiscretionary standards for asserting jurisdiction.SeeCapitanPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in thiscase, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties agreed, and we find, that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All cooks, stand attendants, pantry employees,diswashers, busboys, and all part-time employeesemployed at the Employer's North Hollywood,California, restaurant; but excluding all guards,clericals, and supervisors as defined in the Act andall culinary employees employed at the snack barlocated within the skating rink area.5.The Board has considered the entire record inthiscase, including the Employer's protest, theRegionalDirector's report, and the Employer'sexceptions, and adopts the Regional Director's report,except as indicated herein.' Accordingly, as thePetitioner received a majority of the votes cast, weshall certify it as the representative of the employeesin the unit.CERTIFICATIONOF REPRESENTATIVEIt is herebycertified that Hotel,Motel & RestaurantEmployees and BartendersUnion Local 694,AFL-CIO,has been designated and selected by amajorityof the employees of the Employer in theappropriateunitas their representative for thepurpose of collective bargaining,and that pursuant toSection 9(c) of the Actthe said labor organization isthe exclusive representative of all the employees insuch unit for purposes of collective bargaining withrespect to rates of pay,wages, hours of employment,and other conditions of employment.DrillingCompany,Inc.,167NLRB 144, In.4.We therefore find itunnecessary to rule on the Regional Director's further finding that theEmployer and Ice Capades are a single employer within theTradeWindsMotor Hotel & Restaurantrule (140 NLRB 567).189 NLRB No. 18